Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Amendment
1.	Amendment filed on 02/06/2020 noted by the examiner.
Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Manor (US 2010/0013430 A1) describes a new method of determining the chemistry of a battery, and in particular, whether a battery is primary or secondary, such that it can be determined whether the battery can be safely charged or not. It also provides an indication of the condition of the battery, either regarding its capacity or regarding its state of charge. The method operates by means of a combination of terminal voltage measurements before, during and after various charge routines, including both low level and moderate level currents. The method utilizes either charging or discharging of the battery, and the terminal voltages measured are compared to predetermined values known from the expected behavior of cells, whether primary or secondary and whether in good or poor condition. Impedance determination of the battery is an important feature of the methods of the present invention. The impedance determination is 

	Yang (US 6268714 B1) describes a voltage limiter, comprising: at least one diode connected in series with an impedance, said series-connected diode and impedance being further connected in parallel with a battery set, wherein the diode is arranged such that a terminal voltage of the battery set increases with accumulated charging until the terminal voltage matches a sum of a forward voltage drop across the at least one diode and a voltage drop across the impedance, and wherein the impedance has a temperature coefficient that causes the impedance to change in response to changes in temperature; said forward voltage drop across the at least one diode being subject to fluctuations in a charging current, and said voltage drop across the impedance compensating for fluctuations in the charging current. 



	Palanisamy (US 5049803 A) describes an apparatus for charging and testing a rechargeable battery, as for example a lead acid battery, of any capacity and voltage to determine certain conditions, including defects and characteristics, of 

	Palanisamy (US 5160880 A) describes an apparatus for charging and testing a rechargeable battery, as for example a lead acid battery, of any capacity and voltage to determine certain conditions, including defects and characteristics, of the battery. Generally stated, the apparatus comprises a microprocessor means for controlling the operations of the apparatus. A software means instructs the microprocessor means to control the sequence of the operations. Memory means are connected to the microprocessor means for storing the software instructions, predetermined data and cell characteristics of the batteries. A digital to analog converter means is connected to the microprocessor means for converting digital signals from the microprocess or means to analog signals. The digital to analog converter means has connected thereto a direct current power generator means, for producing electric power at required voltage and current, as commanded by the microprocessor means. The apparatus has a pair of output means, for connection to the battery. A current sensor means, connected to the output means measures the current passing through the output means to and from the battery. A voltage measuring means measures the voltages of the battery, current sensor and direct current power generator means. An analog to digital converter means, is connected to the voltage measuring means, for converting the analog signals from the voltage measuring means to digital signals for transmission to the microprocessor. A second software means analyzes the 
	
	YIN, CN 103441472 A, 2013-12-11, H 02 J 7/0031 describes a battery protection circuit, wherein it comprises a battery voltage detecting circuit, power supply port for detecting voltage of said voltage reaches the pre-set protection threshold value output protection trigger signal, otherwise. output the triggering signal of protection triggering, a delay operation circuit for receiving the trigger signal, the trigger signal is protection triggering and the stable preset time range, outputting the state of protection state signal, otherwise, outputting the state of protection state signal; the protection drive circuit, for receiving the trigger signal and the state signal, when receiving the state signal of the trigger signal and a protection status of the protection trigger into the non-driving state when receiving the state signal of protection triggering of trigger signal and a protection state into the preparing driving state when receiving the protection trigger signal and a protection state of the state signal is in the driving state, for battery protection circuit shown in FIG. 4, can be to perform the test by gradually increasing the Vcc .

	Allowable Subject Matter
3.	Claims 1-19 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 1 and 13 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a test system for a charging device, comprising: calculate a path impedance from the charging 


Claims 2-12 are allowed due to their dependency on claim 1.

Regarding claim 13:
The primary reason for the allowance of claim 13 is the inclusion of a test method for a charging device, applied to the charging device, a path being formed between the charging device and a load module through a test board, and the method comprising: calculating a path impedance from the charging device to the load module according to the test battery voltage; adjusting an operating  state of the charging device according to the path impedance calculated; and determining whether the charging device needs to enters a protection state. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 14-19 are allowed due to their dependency on claim 13.


	
	Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR 
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
March 7, 2022